                                          Case 4:19-cv-01219-HSG Document 27 Filed 10/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MANETIRONY CLERVRAIN,                               Case No. 19-cv-01219-HSG
                                   8                    Plaintiff,                           ORDER DENYING LEAVE TO
                                                                                             PROCEED IN FORMA PAUPERIS ON
                                   9             v.                                          APPEAL
                                  10     EDMUND J. BROWN, et al.,                            Re: Dkt. No. 25
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a California prisoner, filed this pro se civil rights action pursuant to 42 U.S.C.

                                  14   § 1983. Plaintiff has requested leave to proceed in forma pauperis on appeal. Dkt. No. 25. The

                                  15   Court finds that the appeal is not taken in good faith and therefore leave to proceed in forma

                                  16   pauperis on appeal is DENIED and plaintiff’s in forma pauperis status is REVOKED. See 28

                                  17   U.S.C. § 1915(a)(3); Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002). This case

                                  18   remains closed. The Clerk shall transmit a copy of this order to the Court of Appeals.

                                  19          This order terminates Dkt. No. 25.

                                  20          IT IS SO ORDERED.

                                  21   Dated: 10/8/2020

                                  22                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
